Dismissed and
Memorandum Opinion filed December 9, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00112-CV
____________
 
SAIFUL “BOB” KARIM, Appellant
 
V.
 
ANNAPURNA MALLEABLES PRIVATE LIMITED, 
VINDHYA VASINI OVERSEAS PRIVATE LIMITED, and 
SHREE LALITA GREENLAND PRIVATE LIMITED, Appellees
 

 
On Appeal from the 133rd District Court
Harris County, Texas
Trial Court Cause No. 2006-17157
 

 
M E M O R
A N D U M   O P I N I O N
            This is an appeal from a judgment signed October 27, 2008.  On
December 3, 2009, this court abated this appeal because appellant, SAIFUL “BOB”
KARIM, petitioned for voluntary bankruptcy in the United States Bankruptcy
Court for the Southern District of Texas, under cause number 09-39106.  See
Tex. R. App. P. 8.2.  
Through the Public Access to Court Electronic Records (PACER)
system, the court has learned that the debtor was dismissed on June 7, 2010,
and the case was terminated on July 19, 2010.  The parties failed to advise
this court of the bankruptcy court action.
            On November 4, 2010, this court issued an order stating that
unless any party to the appeal filed a motion demonstrating good cause to
retain the appeal within twenty days of the date of the order, this appeal
would be dismissed for want of prosecution.  See Tex. R. App. P.
42.3(b).  No response was filed.  
            Accordingly, we reinstate the appeal and order it dismissed.
 
                                                                        PER
CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Yates and Jamison.